The opinion of the court -was delivered by
Valentine, J.:
The material question involved in this case is, whether the sureties on a second bond given by an administrator are liable for moneys belonging to the estate collected ' by the administrator and appropriated by him to his own use before said second bond was executed, where the records of the probate court show that just three days before said second bond was given a final settlement was made by the administrator with the probate court, and that said moneys were then in the hands of the administrator, and that said administrator was then ordered to give said second bond.
We think the sureties are liable. It appears from the records of the probate court that on March 14, 1874, the administrator had a final settlement with the probate court, and that on that day he had in his possession $394.60 belonging to the estate. It also appears that' on that day the probate court ordered that the administrator should give a new bond with approved security. This new bond was evidently intended as an additional security for said $394.60. On March *24317,1874, said new bond was given by said administrator and sureties, and was approved by the probate court. The said sureties are the present plaintiffs in error, and were defendants below. Said new bond was evidently given as a security for said $394.60, and the sureties must have understood it to be such. If it was not given for this purpose, then for what purpose was it given? The estate had already been settled, and this sum was all there was left of the estate to be administered. And it must be presumed that the sureties giving this second bond knew the condition of the estate, and for what purpose they were giving the bond. It must not.be presumed, however, that they knew that the administrator had already appropriated said funds to his own use. But whether they did know it or not, can make but little difference; for, as before said, the bond was evidently given to secure that amount. We think the terms of the bond are broad enough to cover it. The administrator was required by its terms to make an inventory of everything belonging to the estate which had or might come into his hands, and to administer the same according to law. If he had previously appropriated said money to his own use, then he was liable to the estate for that amount; and that liability was assets in his hands belonging to the estate, and it was his duty as administrator to make such assets available to the estate, as required by law. It was his duty as administrator to collect it, procure it, and produce it, for the estate, or to be used as might be provided by law. It is the duty of an administrator to collect for the estate everything due to the estate, or to which the estate has a legal claim, whoever may be the party liable. If he is the party liable, then he should pay or deliver the amount or thing for which he is liable, as ordered by the probate court; and if he fails to do so, being able to do so, there could be no hardship in holding himself and his sureties liable on his bond. We would refer to the following authorities: Pinkstaff v. The People, 59 Ill. 148; Morley v. Town of Metamora, 78 Ill. 394; Roper v. Trustees of Sangamon Lodge, (decided by the supreme court of Illinois, in June, 1879,) 9 Cent. L. J. *244266; State, ex rel., v. Grammer, 29 Ind. 530; McCabe v. Raney, 32 Ind. 309; Boone County v. Jones, (decided by the supreme court of Iowa, in November, 1879,) 9 Cent. L. J. 441; same case in Western Jurist, 546; Baker v. Preston, Gilmer (Va.), 235. The first case above cited is almost directly in point; and nearly all the others hold that 'the sureties, as well as the principal, are estopped from denying the truth of what the principal’s settlement shows.
The judgment of the court below will be affirmed.
All the Justices concurring.